MEMORANDUM **
Hesham El-Mosalamy appeals pro se the district court’s attorneys’ fees award of $26,588.92 to Riverside General Hospital (“Hospital”). We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion a district court’s order granting attorneys’ fees, LSO, Ltd. v. Stroh, 205 F.3d 1146, 1160 (9th Cir.2000), and we affirm.
Because El-Mosalamy continues to make spurious and unsubstantiated allegations of misconduct against numerous entities, the district court did not abuse its discretion in awarding attorneys’ fees to the Hospital. See Wood v. McEwen, 644 F.2d 797, 802 (9th Cir.1981) (per curiam). The district court judge concluded that the action was properly dismissed without proceeding to trial, considered El-Mosalamy’s pro se status, and found that the requested attorneys’ fees were reasonable. See Miller v. Los Angeles County Bd. of Educ., 827 F.2d 617, 620 (9th Cir.1987).
The Hospital requests an award of attorneys’ fees on appeal based on 28 U.S.C. § 1988, providing for awards of fees in civil rights cases. We agree that section 1988 is applicable to this action. See Franceschi v. Schwartz, 57 F.3d 828, 832 (9th Cir.1995) (per curiam). The Hospital should submit a renewed motion with an itemized request for fees to the court.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.